EXHIBIT 10.1

 
 
Logo of AXP [smallbluebox.jpg]
 
June 13, 2013


Jeffrey C. Campbell
[redacted]




Dear Jeff,


I am pleased to confirm our offer for the position of Executive Vice President,
Chief Financial Officer (“CFO”) at American Express Company (“Company”)
reporting to me. I look forward to working with you to make many lasting
contributions to American Express. You will start with the Company no earlier
than July 8, 2013 and no later than July 15, 2013.  You will not assume the
title or responsibility of CFO until the Company has filed its SEC Form 10-Q for
the second quarter, which must be filed no later than August 9, 2013.


The compensation for this position consists of:


Salary: A bi-weekly salary of $38,461 which equals $1,000,000 on an annualized
basis, less taxes and applicable withholdings.  American Express has a biweekly
pay cycle with pay dates occurring on every other Friday.


Band: As EVP, CFO you will be a Band 99 Executive Officer.


Annual Incentive: You will be eligible to participate in the Company’s Annual
Incentive Award (AIA) program. The actual amount of your award is based on
individual contributions which are determined by business unit and
organizational performance. Your full year guidance value is $3,500,000. The
actual amount paid may be more or less, depending on performance and as approved
by the Compensation and Benefits Committee (CBC). For performance year 2013,
payable in February 2014, your target value is pro-rated and is approximately
$1,600,000 (assuming a July 15th start date). The actual amount paid may be more
or less, depending on performance and as approved by the CBC. Award payments are
contingent upon your continuous employment through the payment dates.
 
Portfolio Grant 2013-2015: A Portfolio Grant (PG 2013-2015) award with a target
of $1,500,000 granted upon hire, subject to performance against specific
financial and corporate objectives, payable generally in cash in February 2016.
We expect the Portfolio Grant to be awarded annually. As an illustration, the
next Portfolio Grant program would be expected to be granted in January 2014,
and would cover the performance period between 2014 and 2016.


Equity Awards with a target of $2,500,000, comprised of the following:
 
Performance-Vesting Restricted Stock Units (Performance RSU):  The grant date
for this award will be July 31, 2013, and the next annual grant date for
subsequent awards would be planned for January 2014.  The award will vest in the
first quarter of 2016, subject to the Company’s ROE performance hurdle under the
2013-15 Performance RSU grant that applies to other 2013 annual senior executive
Performance RSU awards and your continuous employment with the Company through
the vesting date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Logo of AXP [smallbluebox.jpg]
 
Stock Options: The grant date will be July 31, 2013 and the next annual grant
date for subsequent awards would be planned for January 2014. The stock option
will have an exercise price based on the closing price of the Company's stock on
the date of grant. This award vests in full in the first quarter of 2016,
subject to performance hurdle of positive Company net income in 2013-15 that
applies to other 2013 annual senior executive stock option awards and your
continuous employment with the Company through the vesting date.
 
The targeted value of the awards will be approximately 75% Performance-Vesting
Restricted Stock Units and 25% Stock Options. You will receive an equal number
of Performance RSUs and Stock Options. Performance RSUs are valued using the
grant date closing price of AXP shares and Stock Options are valued using the
grant date Black-Scholes value.
 
 In addition, you will receive as a new hire:


·  
New-hire Equity Awards with a target of $5,000,000, comprised of the following:

 
Performance-Vesting Restricted Stock Units:  The grant date will be July 31,
2013. The award will vest three years from the grant date, subject to the
Company’s ROE performance hurdle applicable under the 2013-15 Performance RSU
grant that applies to other 2013 annual senior executive Performance RSU awards
and your continuous employment with the Company through the vesting date.
 
Stock Options: The grant date will be July 31, 2013. The stock option will have
an exercise price based on the closing price of the Company's stock on the date
of grant and a 10-year option term. This award vests in full three years after
the grant date, subject to the same performance hurdle of positive Company net
income in 2013-15 as applies to other 2013 annual senior executive stock option
awards and your continuous employment with the Company through the vesting date.
 
The targeted value of the awards will be approximately 75% Performance-Vesting
Restricted Stock Units and 25% Stock Options. You will receive an equal number
of Performance RSUs and Stock Options. Performance RSUs are valued using the
grant date closing price of AXP shares and Stock Options are valued using the
grant date Black-Scholes value.


·  
Special cash payments totaling $4,000,000 payable in two installments.  The
first payment will be $2,000,000 payable within 14 days after the first
anniversary of your date of hire. The second payment will be $2,000,000 payable
within 14 days after the second anniversary of your date of hire. These special
cash payments are subject to applicable withholdings and deductions and are
contingent upon your continuous employment in good standing through the
respective payment dates, except as provided below. Also, these special cash
payments are required to be repaid in full if you voluntarily resign (other than
due to “disability” as defined under the American Express Company 2007 Incentive
Compensation Plan) or are terminated for Good Cause within 12 months after
receipt of the special cash payments. Good Cause is defined in the American
Express Senior Executive Severance Plan (“Severance Plan”). Any unpaid
installment of this cash award will be immediately paid to you if your
employment is terminated by the Company other than for Good Cause or terminates
due to your death or disability.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Logo of AXP [smallbluebox.jpg]

·  
A new-hire Portfolio Grant 2012-2014 award with a target of $3,000,000, subject
to performance against the same specific financial and corporate objectives for
2012-14 as apply to other 2012 annual senior executive Portfolio Grants; payable
generally in cash in February 2015.



The equity and Portfolio Grant awards specified above and other compensation and
benefits are subject to your continuous employment with the Company through the
respective vesting dates and the terms of the applicable plan documents. In the
event that you leave American Express, and you are not eligible for continued
vesting provisions (including receipt of serial severance payments or
retirement), any portion of the award that is unvested will be forfeited on your
last day of employment.


As is the case for other senior executives, your long-term incentive awards are
all subject to the Company’s Detrimental Conduct provisions. These provisions
prohibit you from engaging in conduct detrimental to the Company both during
your employment with the Company and for a period of time after you leave. As a
condition for participation in the long-term incentive program, you must sign
and return the Detrimental Conduct agreement, which will be forwarded to you
following your start date. Some of the areas it covers include non-competition,
non-solicitation of customers and employees, and nondisclosure of confidential
information.  However, by this offer, your Detrimental Conduct agreement is
deemed modified to provide that Section 2(g) (“Other Detrimental Conduct”) shall
not apply and that the Company will not denigrate you to the media or financial
analysts in the event you leave the Company.


You are immediately eligible to participate in the Severance Plan, as amended
from time to time.  Under the current terms of the Severance Plan, you would be
eligible for two years of severance.  Severance would be comprised of two years
of salary and two years of bonus paid out on a serial basis over 104 weeks
(“Severance Period”) commencing at the end of your Notice Period.  Per Company
policy, during the Notice Period and Severance Period you will continue to vest
in any outstanding equity and Portfolio Grant awards, including those grants
specified in this offer.  To the extent you are notified that your employment is
terminated prior to August 8, 2014, you will receive a Notice Period through at
least that date.  During the Severance Period, awards granted on or after
January 1, 2014 will continue to vest until the earlier of (i) the end of the
Severance Period or (ii) when you commence full-time employment at another
entity; awards granted prior to January 1, 2014 vest until the end of the
Severance Period.


The Company's Senior Management Stock Ownership Guidelines require you to own
75,000 shares. Further, 50% of the net shares (75% until 75,000 shares ownership
goal is met) received after vesting of RSUs or upon exercise of stock options
must be held for at least one year.


You are immediately eligible to participate in the Company's 401(k) plan, the
Retirement Savings Plan (RSP).  You become eligible for RSP Company Matching
Contributions after 6 months of service and are automatically eligible for the
annual Profit Sharing Contribution, if any, after 6 months of service. You are
eligible to participate in the non-qualified retirement plan, the Retirement
Restoration Plan (RRP), which is designed to restore 401(k) excess plan benefits
above the IRS limits. The Deferral Plan accompanies the RRP, giving you a
tax-effective way to meet your long-term financial goals by letting you save a
portion of your before-tax pay above what you contribute to the RSP.  You may
participate in the Deferral Plan provided that you meet the eligibility
requirements and you elect to participate within the first thirty (30) days
following your start date. Participating in the Deferral Plan is also the only
way you can get a Company Matching Contribution on your Total Pay above the IRS
Compensation Limit.
 
 
 
 

--------------------------------------------------------------------------------

 


Logo of AXP [smallbluebox.jpg]
 
Health and welfare benefit coverage for full-time employees will take effect on
your date of hire if you elect benefits within 60 days of your hire date. You
can access your personalized benefit options online shortly after your hire
date.
 
Additionally, as a senior executive of the Company, you will receive an annual
Flexible Perquisite in the amount of $35,000. The first year perquisite payments
are prorated from your date of hire and are paid in a lump sum installment
shortly following your hire (but not later than sixty (60) days thereafter).


The following will also be provided: 1) annual vacation pay in accordance with
the Company’s Paid Time Off Policy for someone at your Band level; 2) annual
travel allowance in the amount of $30,000, with the first year’s payment
prorated from your date of hire and paid within 60 days of hire, and payable in
March thereafter; 3) Key Executive Life Insurance in the amount of four times
your base salary (up to $1,500,000 in coverage); and 4) access to garage parking
at the World Financial Center, New York.  All compensation, perquisites and
benefits are subject to applicable taxes and withholdings.


The Company will pay for up to $20,000 in professional fees incurred to
negotiate and prepare this offer and all other agreements related to the terms
of this offer.


You are eligible for the Company’s Full Relocation Package for your relocation
from California to the New York area including the items listed below.  For more
details of the policy, you may contact Tricia Schneider, Director, Global
Mobility Services at [redacted].


·  
Company buyout or retention allowance for California home and purchase or rental
assistance in New York.



·  
100% payment of broker fees, title charges, attorney fees and all other
customary charges incurred in connection with your home sale and purchase (no
caps)



·  
Payment of transfer taxes in San Francisco, New York City (as applicable), and
any Mansion Taxes.



·  
Temporary living for two (2) months up to $600/day in New York with an
additional two (2) months of duplicate living expenses, if needed.



·  
One home finding trip, one trip to start work, and one trip to return home to
move household goods. All via first class airfare for two family members.



·  
Packing/unpacking and movement of household goods and two vehicles and
assimilation assistance to New York.



·  
Miscellaneous allowance of $7,500 to offset expenses.

 
 
 
 

--------------------------------------------------------------------------------

 

Logo of AXP [smallbluebox.jpg]
 
·  
Gross-up of taxable relocation benefits according to policy based on company
derived income and W-4 filing status.



As a senior executive of American Express, you will be governed by all the
policies and procedures of American Express and its affiliates, including
without limitation the Senior Management Stock Ownership Guidelines and the Code
of Conduct.


As a new employee of American Express, you are subject to the terms of the
American Express Employment Arbitration Policy. The Policy provides that
arbitration is the final, exclusive and required forum for the resolution of all
employment-related disputes that are based on a legal claim between you and the
Company.  The Policy and a form you must sign agreeing to abide by the Policy
will be provided to you on your first day of employment.


In accordance with Company policy, this offer and information are subject to
governing plans and documents (as modified by the terms above), and is
contingent on our receiving the following.


·  
A signed Employment Arbitration Policy Acknowledgement Form,

·  
Original documentation verifying United States citizenship or authorization to
work in the U.S. and compliance with export encryption requirements.



Please Note:  American Express participates in the E-Verify Program.  E-Verify
is an Internet-based system operated by the Department of Homeland Security
(DHS) that allows employers to verify the employment eligibility of their
employees, regardless of citizenship. E-Verify electronically compares
information on the Form I-9 against the records contained in DHS and Social
Security Administration (SSA) databases.


Original documentation which verifies U.S. citizenship or proper documentation
of alien work status will be requested from you on your first day of employment.
An electronic Form I-9, including a link to the List of Acceptable documents
will be sent to you at the email address we have on file for you. It is your
responsibility to complete Section 1 of the Form I-9 prior to your start date.
You will also be required to bring with you and present your original work
authorization documents (for physical inspection) on your start date (copies are
not acceptable).  You should bring with you either one piece of identification
that appears in Column A or one piece from column B and one piece from column
C.   Should you be unable to provide the necessary documents within the
government mandated 72 hours, you may be terminated, and paid only for the
orientation attended.


This position is located in the American Express Tower in New York City.


Your employment at American Express is at-will, and either you or the Company
may terminate the relationship with our without cause at any time, without
prejudice to your rights to receive whatever compensation and benefits you are
otherwise entitled to pursuant to this offer or under the terms of applicable
Company programs such as the Severance Plan. Also, the Company plans and
programs may be amended or terminated by the Company at any time. The Federal
Reserve Board or other regulatory bodies may from time to time require changes
to the compensation programs.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Logo of AXP [smallbluebox.jpg]

Also included with this Offer Letter is the Notice and Acknowledgement of Pay
Rate and Pay Date (“Notice”).  The New York State Department of Labor requires
that all New York hires receive this Notice.  Please acknowledge your receipt of
this Notice by signing it.
 
Lastly, Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act requires a publicly traded company to recover from each of its executive
officers (“EO”), both current and former, some or all of the incentive
compensation paid to the EO in the event a company has to restate its
earnings.  The statute requires the Company to review the incentive compensation
received by all EOs in the 3-year period preceding the restatement and recover
any amount in excess of what would have been paid if the earnings had been
stated correctly.  Included in this letter is a form the Company requires you to
sign to comply with Section 954.
 
Please indicate your acceptance of the offer of employment with the Company by
signing and returning a scanned copy of this letter via email to Kathleen
McCarthy, SVP, Talent Acquisition & Management
([redacted]). This offer shall supersede any prior offer, and will be considered
null and void if not signed by you and returned to me by June 20, 2013.  Also
return to Kathleen McCarthy the New York wage Notice and the Dodd-Frank form.


This offer is irrevocable and open for your acceptance for six business days
from the date of the letter.  Please do not hesitate to call me with any
questions.  Welcome aboard!


Warm regards,


 

 
/s/ Kenneth I. Chenault
Kenneth I. Chenault
Chairman and Chief Executive Officer




Offer Accepted:
 

   
/s/ Jeffrey C. Campbell
 6/19/13
Jeffrey C. Campbell
 Date







 